FILED
                             NOT FOR PUBLICATION
                                                                               SEP 18 2015
                      UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MUN S. SEIFERT,                                    No. 14-35777

               Plaintiff - Appellant,              D.C. No. 3:13-cv-00080-TMB

  v.
                                                   MEMORANDUM*
ESKIMOS, INC.,

               Defendant - Appellee.


                      Appeal from the United States District Court
                               for the District of Alaska
                     Timothy M. Burgess, District Judge, Presiding

                        Argued and Submitted August 13, 2015
                                 Anchorage, Alaska

Before: SCHROEDER, RAWLINSON, and MURGUIA, Circuit Judges.

       Appellant Mun S. Seifert (Seifert) appeals the district court’s order granting

defendant-Appellee Eskimos, Inc.’s motion to dismiss. Seifert contends that the

district court erred in finding that Seifert had not pled facts giving rise to an

enforceable lease.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The unambiguous language of the lease and the Alaska Statute of Frauds

required any extension over one year to be in writing. See Alaska Stat. §

09.25.010(a)(6), (b) (requiring leases that exceed one year to be committed to

writing). No legal or equitable exception negated that requirement in this case. Cf.

Alaska Stat. § 09.25.020 (providing that full performance by one party accepted by

the other according to the terms of the contract is a statutory exception to the

Statute of Frauds); Mitchell v. Land, 355 P.2d 682, 686 (Alaska 1960) (recognizing

part performance as an exception to the Statute of Frauds).

      Even if the prior owner equitably waived its contractual right to demand a

signed writing, Seifert cited no authority suggesting that the prior owner’s waiver

binds successors in interest. In addition, Seifert made no persuasive argument that

a verbal promise to extend a contractual lease should be construed to run with the

land. See Restatement (Second) of Prop.: Landlord & Tenant § 16.1 (suggesting

that only an express promise in a lease runs with the land).

      AFFIRMED.




                                           2